                 Case 2:18-cr-00179-MCE Document 61 Filed 03/17/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00179-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   ENELIDA GARCIA ACEVEDO, and                          DATE: March 18, 2021
     STEPHANI ANN TORRES,                                 TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   DEFENDANTS.
16

17

18                                                STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

20 through their respective counsel of record, hereby stipulate as follows:
21          1.       By previous order, this matter was set for status on March 18, 2021.

22          2.       By this stipulation, defendant now moves to continue the status conference until April 29,

23 2021, and to exclude time between March 18, 2021, and April 29, 2021, under Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes investigative reports and other evidence. All of this discovery, that is in the possession

27          of the government, has been either produced directly to counsel and/or made available for

28          inspection and/or copying. The government is in the process of providing additional phone


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:18-cr-00179-MCE Document 61 Filed 03/17/21 Page 2 of 3


 1        evidence that is currently located out-of-state and in the possession of another U.S. Attorney’s

 2        Office. Counsel needs time to review the case and discuss the case with their respective clients

 3        client and both counsel wish to continue with conducting investigation and legal research.

 4               b)      Counsel for defendants desire additional time to consult with their clients, to

 5        review the current charges, to conduct investigation and research related to the charges, and to

 6        discuss potential resolutions with his/her client, to prepare pretrial motions.

 7               c)      Counsel for defendants believe that failure to grant the above-requested

 8        continuance would deny counsel the reasonable time necessary for effective preparation, taking

 9        into account the exercise of due diligence.

10               d)      The government does not object to the continuance.

11               e)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendants in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of March 18, 2021 to April 29, 2021,

16        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17        because it results from a continuance granted by the Court at defendants’ request on the basis of

18        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19        of the public and the defendants in a speedy trial.

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00179-MCE Document 61 Filed 03/17/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: March 16, 2021                                     PHILLIP A. TALBERT
 6                                                             Acting United States Attorney
 7
                                                               /s/ PAUL HEMESATH
 8                                                             PAUL HEMESATH
                                                               Assistant United States Attorney
 9
10
     Dated: March 16, 2021                                     /s/ MIA CRAGER
11                                                             MIA CRAGER
                                                               Counsel for Defendant
12                                                             ENELIDA GARCIA ACEVEDO
13
     Dated: March 16, 2021                                     /s/ DANIEL LARS OLSEN
14                                                             DANIEL LARS OLSEN
                                                               Counsel for Defendant
15                                                             STEPHANI ANN TORRES
16

17                                                     ORDER
18          IT IS SO ORDERED.
19 Dated: March 17, 2021

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
